Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 03/09/2022 has been entered.  The examiner will address applicant's remarks at the end of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  As MPEP 2106.03 points out, the claims are deemed to be appropriate subject matter under Step 1 analysis.  
Under eligibility analysis per MPEP 2106.04, Step 2A is a Two Prong Inquiry.  In Prong One, the Examiner evaluates whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  Per this direction, the Examiner has concluded that the claims recite the abstract idea of social activities among and between groups of similarly interested people (users.)  These activities are descriptive of managing personal behavior or relationships or interactions between people. Thus, the claims are categorized as a certain method of organizing human activity grouping of abstract idea.
Claim 12, which is illustrative of claims 1 and 20, defines the abstract idea by the elements of:
A method, comprising: allowing each of a plurality of users to create an account with the platform, the account including information pertaining to either or both at least one identified resource and at least one identified need;
allowing at least one of the plurality of users to create at least one group and a corresponding group code; 
matching at least one of the plurality of users with one of the at least one group based at least in part on an identified resource of a user, an identified need of a user, and a geographic location of a user associated with the at least one identified resource or a user associated with the at least one identified need, in which the geographic location of the user is determined from a geographic location of a user associated with the at least one identified resource or a user associated with the at least one identified need; and,
allowing each matched user to publish the identified need to each of the matched user's groups.
	These claims clearly describe the social activities among and between groups of users and illustrates interactions between people. Therefore, the claims recite the certain method of organizing human activity group of abstract idea identified by the Examiner.

	Next, under Prong Two analysis, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. The Examiner has concluded that this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
one or more central computers and one or more user devices in communication with the one or more central computers (computer-implemented); 
	modules; 
	a user device; and,
one or more tangible, non-transitory computer-readable media storing instructions that, when executed by a processor, cause the processor to.
	These additional elements simply instruct one to practice the abstract idea of interactions between people utilizing the modules in a computer-implemented environment to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea.  As noted in MPEP 2106.04(d), the courts have also identified limitations that did not integrate a judicial exception into a practical application, such as, merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).  These components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.

Analysis now moves to Step 2B, and the search for an inventive concept.  Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.  The Examiner concludes that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to the same conclusion.  

Dependent claims 2 – 4, 6 – 9, 13, 14, and 16 – 18 , contain further embellishments to the same abstract idea found in claims 1 and 12. Recitations to needs of a user, groups that are similar to the user, or personalized content of that user, are core facets of the humans interacting. In this case, the claims recite subjective data of a user who wishes to socially interact with another user (or group.) Furthermore, they are further computer implementations (module operating on at least one or more central computers) for performing the abstract idea and do not lend eligibility to the claims under Step 2A, Prong 2, or under Step 2B as discussed above, with the rationale being that set forth in 2106.05(f).

Dependent claims 5 and 15 recite further aspects of the abstract idea found in claims 1 and 12. That is, one user must access an account using an email, password, or other information in order to interact with others. This is a basic activity inherent when one accesses social media or other electronic means to interact. Furthermore, they further recite computer implementation (module) for performing the abstract idea and do not lend eligibility to the claims under Step 2A, Prong 2, or under Step 2B as discussed above.

Dependent claims 10, 11, and 19, contain further embellishments to the same abstract idea found in claims 1 and 12. Recitations to a pledge is another social interaction among humans and has been performed for centuries. Furthermore, they further add an interface operating on at least one or more central computers and one or more user devices, which is more computer implementation. This does not lend to eligibility as to the claims under Step 2A, Prong 2, or under Step 2B as discussed above.

Therefore, for the reasons cited above, claims 1 – 20 are directed to an abstract idea without integration into a practical application and without reciting significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 9, 12 – 18, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Grosz (20170093967), hereinafter, Grosz, in view of Han (US20160323390), hereinafter, Han.
Regarding claims 1 – 3, 12 – 14, and 20, Grosz discloses a “social interaction platform that helps a user discover other users in the process of participating in one or more group activities”, at [0093], adding that, “Group activity” broadly defines any activity requiring participation by two or more individuals. Activities may be created by users registered with the service”, at [0075.] Thus, Grosz begins by disclosing a platform to allow a plurality of users to collaborate. This is analogous to the instant application defining crowdsourcing, at Specification [page 6, line 4], as “crowdsourcing and problem-solving technology can advantageously mobilize users to collaborate towards common finish lines.”
Grosz begins by registering users and creating accounts. “Users 110 (1-n) may go online through a media gateway/Internet service provider (ISP) 111 and may access website 106 to register for services or to access their account.” See [0093]. Grosz adds, “Users registered with the service may create their own personal profiles that describe various aspects about themselves including, but not limited to, gender, race, sexual orientation, education level, college(s) attended, titles, job description, physical characteristics, religious affiliations, political affiliations, memberships in groups, and so on. The user profile is used later to help group users by certain attributes specified by other users, or by the system in some embodiments”, at [0097].
Grosz discloses resources and needs of the users and matching of these aspects when detailing the matching method therein. Specifically, “A preference profile may list many of the same attributes that users have in their personal profiles so the system may match users to a preference profile, thus aggregating those users to form a group of users that are potential candidates for participating in the activity. A preference profile may be characterized as preferences submitted by a user, wherein the preferences are used as search criteria for discovering other users”. See [0098]. In addition, “Server 202 may submit specific search criteria for the group activity that was previously specified by the generating user, as preference profile data or attributes that define the characteristics and attributes of individuals the user wishes to attend the group activity.”  See [0111]. See also [0039 and Fig. 3] for “a matching engine for grouping users according to specific criteria specified by a user.” Grosz also includes “A preference profile may list many of the same attributes that users have in their personal profiles so the system may match users to a preference profile, thus aggregating those users to form a group of users that are potential candidates for participating in the activity”, at [0098].  See also descriptions of the Matching Engine at [0116 – 0125].  
Grosz further discloses creating groups and a corresponding group code when describing “Users 204 may create group activities through the electronic interface”, and, “Server 202 may serve users 204 an electronic interface analogous to interface 115 of FIG. 1 including a template, form, or other input field(s) for entering group activity information including activity type, number of participants desired, pricing information, location, time and date, etc.”, at [0109]. Further data analysis of the group aspect together with user profiling leads to “the user may receive the results in a list and may manually invite users. In one embodiment, the system automatically invites any individuals that match the criteria for participation, including the submitted preference attributes. Server 202 receives the results from the search engine, and using an automated notification application, automatically generates and sends invitations out to those matching individuals. Notifications may be sent in the form of emails, text messages, postings, voice calls, etc.”, at [0113]. Additionally, “In sequence diagram 200, the process focuses on system-initiated search, match, and automated notification to those individuals considered suitable as candidates for participation. Individuals who receive notifications may join the activity or may decline the activity”. Thus, Grosz’s matching engine and its method are deemed analogous to a matching group code.
Finally, also discloses the publishing of an identified need when further detailing promoting an activity. First, “Publication” is a presentation (such as via a GUI on a browser) of information, including pricing information, in a format in which users can view the information on their user devices”, at [0081]. Also, “an individual activity vendor creates and promotes a group activity,” at [0013]; “Activity vendor represents any entity that creates, promotes, or sponsors a group activity that the vendor desires to promote through the service”, at [0076]; and, “GC APP 109 includes one or more components that allow users to create a group activity and to use the service to promote the activity and to aggregate other users to participate in the created activity”, at [0096].
Grosz lastly discloses a computer-implemented method, including non-transitory computer readable media storing instructions, when detailing the system embodiment.  See [0083 – 0087, 0450, and Figures 1, 10, 26, and 27].
	
	Not disclosed by Grosz is a geographic location of a user associated with the at least one identified resource or a user associated with the at least one identified need, in which the geographic location of the user is determined from a geographic location of the user device associated with the at least one identified resource or a user associated with the at least one identified need and a mobilization module running on at least one of the central computer and one or more user devices configured to allow each matched user to publish the identified need to each of the matched user's individual groups on individual user devices associated with each of the matched users.
	However, Han discloses (“…a program, such as a condition-based communication program 108A and 108B may run on the client computer 102 or on the server computer 112 via a communications network 110. The condition-based communication program 108A, 108B may initiate online communication groups, and enable users to discover and join the online communication groups based on conditions.”, at [0030]; “…the condition-based communication program 108A, 108B (FIG. 1) may use the user behavior collector 206 (FIG. 2) to collect user real-time data associated with users. For example, the collected user real-time data may include, but is not limited to, user GPS location…. Then, the condition-based communication program 108A, 108B (FIG. 1) may send the user real-time data collected on the user behavior collector 206 (FIG. 2) to the user behavior collector 212 (FIG. 2) on the server 204 (FIG. 2).”, at [0033]; and, “The method may also include enabling user discovery of the plurality of first online communication groups and the plurality of second online communication groups, wherein the user discovery is based on whether the user matches the plurality of specified conditions and the plurality of clustered conditions associated with the collected user real-time data.”, at [0004].)
	It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to allow for associating a first group with a condition (need) within a second group and tracking of geolocation data tracking of the groups per the method of Han and add this step to the method for Grosz’s social interaction platform as this adds the intended result of connecting users with a need in one group with another group who has members who satisfy that need (meet a condition.)  Adding the geolocation per Han (gaps tracking of the device) further increases adding those within a certain area and assists in associating the best available group affiliations.  

Regarding claims 4 and 9, the combination of Grosz and Han discloses all the limitations of claim 1, above.  Grosz further discloses obtaining content from at least one of other platform users when describing user notification of activity of other users. “FIG. 4 is a block diagram depicting a monitoring and notification system 400 for notifying users when other users participate or intend to participate in a group activity.” See [0129 and Fig. 4]. Also, “ In this embodiment, the operating user desires to be notified when users that the operating user is following are participating in or plan to participate in a group activity”, at [0131]; and, “Interface 406 includes an input field 409 for accepting user input relative to other users and/or activities the operating user wishes to follow”, at [0133].  Thus, Grosz anticipates the at least category as identified in the instant claim.
Further regarding claim 9, the recitations to content feed from for example, contributor content, would be identical to other platform users, as recited in claim 4. Grosz’s disclosure of the other platform users’ content would be unchanged from disclosed contributor content.  Thus, the claimed language is considered met.

Regarding claims 5 and 15, the combination of Grosz and Han discloses all the limitations of claims 1 and 12, above.  Grosz further discloses creating the user account and user information when detailing the registration method. For example, Grosz claims “Website 106 may include log-in features and service registration features for users who wish to register for a social interaction service platform”; and, “Users 110 (1-n) may go online through a media gateway/Internet service provider (ISP) 111 and may access website 106 to register for services or to access their account”; at [0093]. Grosz further adds, “Users visiting website 106 who have interest in joining the unique social interaction network offering group aggregation and curation services may be redirected from server 105 to server 107 to set up and activate their accounts. Users may then login directly into their accounts from website 106, or from any other portal or digital space having a link to the account interface.” See [0094.] Thus, Grosz is anticipating at least one of an email, password, group code, or sphere.

Regarding claims 6 and 16, the combination of Grosz and Han discloses all the limitations of claims 1 and 12, above.  Grosz further discloses user spheres of interest when discussing interests of the user. Grosz’s system “may solicit profile information from registered users through an electronic interface like interface 115 of FIG. 1. The profile information is solicited for later using the information to group individuals together who share certain traits, commonalities, outlooks, etc. Profile information may include typical demographic information like age, gender, political affiliations, ethnicity, religious affiliations, education level, and other such information. Profile information may also include other attributes that may classify the individual in a more granular way. These attributes may include, but are not limited by, the attributes of occupation, annual income, drink or not, smoke or not, marital status, engagement status, kid status, activity level, humor characteristics, and sexual orientation. Other attributes not discussed here may also apply.” See [0105].

Regarding claims 7 and 17, the combination of Grosz and Han discloses all the limitations of claims 1 and 12, above.  Grosz further discloses ministry giftings including at least one of teachers, when discussing group activities “might be a bake sale for the parent/teachers' organization (PTO) that is created by one user from the group.” See [0111]. Said teacher, who is a member of the PTO, and a member of the group, is recipient of giftings received from the bake sale.

Regarding claims 8 and 18, the combination of Grosz and Han discloses all the limitations of claims 1 and 12, above.  Grosz further discloses a personalized feed when describing how the method presents (promotes) groups and activities to users. “The results include at least the identification of matching individuals and their contact information. The results may be recorded and might be listed electronically for user evaluation. In one embodiment, the user may receive the results in a list and may manually invite users. In one embodiment, the system automatically invites any individuals that match the criteria for participation, including the submitted preference attributes. Server 202 receives the results from the search engine, and using an automated notification application, automatically generates and sends invitations out to those matching individuals. Notifications may be sent in the form of emails, text messages, postings, voice calls, etc.” See [0113]. Also, “In sequence diagram 200, the process focuses on system-initiated search, match, and automated notification to those individuals considered suitable as candidates for participation. Individuals who receive notifications may join the activity or may decline the activity. If an individual does not respond to notifications, the system may interpret that as a declination of the invitation.”  See [0114].
Grosz further adds, “In this embodiment, the operating user desires to be notified when users that the operating user is following are participating in or plan to participate in a group activity. In one embodiment, the operating user has an option 407 to follow people (other users) who are clients of the service. In one embodiment, the operating user may follow activities by invoking option 408 for following specific activities.” See [0131].

Claims 10, 11, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Grosz, in view of Han, further in view of Koistinen (US20190080369), hereinafter, Koistinen.
Regarding claims 10, 11, and 19, the combination of Grosz and Han discloses all the limitations of claims 1 and 12, above.  
Not disclosed is a pledge interface, allowing users to make a specified pledge or to one or more other users.
However, Koistinen discloses a system and method for connecting members of a community utilizing a user interface and the ability to make pledges. Particularly, Koistinen discloses, “The one or more user computing devices 115 may generally provide an interface between a user and the other components connected to the computer network 105, including other users.” See [0022]. This interface is also used as follows: “At step 310, donations from one or more sources, such as a crowdfunded source, are pledged to fund one or more of the community-based science projects. That is, a funder may pledge a particular amount of money toward a particular proposal or impending proposal, a particular area of research, a particular researcher, a particular group of researchers, a particular institution, and/or the like, or may make a general donation that can be used to fund any type of research”; and, “Funders are not limited by this disclosure, and can be any individual or entity, particularly individuals or entities that are associated with the open-science community. Illustrative examples of individuals or entities include, but are not limited to, a single donor, a group or consortium of donors, a fund or trust (e.g., a specifically established fund or a crowdfunded money raising effort), a corporate entity, a research institution, an academic institution, a government entity, and/or the like.”  See [0036].
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to allow for pledges and using the interface per the method of Koistinen and add this step to the method for Grosz’s social interaction platform as this adds the intended result of connecting users who need money with those who have it. Grosz was connecting users with common interests, and the stated common actions would be connecting those users who have a common interest in funding (pledging) some entity.


Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered but they are not fully persuasive. 

Applicant’s remarks, beginning on page 7, addresses amendments to the claims.  Applicant first discusses the interpretation of claims 1 – 5 , 8, 10 – 15, 18, and 19, under 35 U.S.C. 112(f).  Upon further studying of the present disclosure, and upon amendments made by the Applicant, the Examiner finds Applicant’s argument persuasive.  Therefore, the prior claim interpretation statement of the above claims is withdrawn.  

Applicant’s amendment to claim 20 has rendered the prior rejection of claim 20, under 35 U.S.C. 112(b) as moot; therefore, the prior rejection of claim 20 is withdrawn.

Applicant next argues patent eligibility of the claims and prior rejections under 35 U.S.C. 101.  See page 9 of Remarks.  Examiner respectfully disagrees with Applicant and concludes that the amended claims are directed to an abstract idea without integration into a practical application and without reciting significantly more.
Applicant begins on page 10 of Remarks, discussing subject matter analysis under Step 2.  Applicant acquiesces that the concept of “crowdsourcing . . . necessarily involves users”; page 10 of Remarks.  Applicant adds an alternative, that, “the claim amendments insert sufficient non-human activity to separate the operation of the platform from its users.”, also, page 10.  The Examiner finds this argument not persuasive for the following reasons.  
First, under Step 2A, Prong One analysis, the Examiner has evaluated whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  Per this direction, the Examiner has concluded that the claims recite the abstract idea of social activities among and between groups of similarly interested people (users.)  The recited claims, detailed above, describe a plurality of users identifying needs and resources and associating with others, possibly within a group.  This is the basic and ages old method that humans have used to form social groups and interacted with others similarly interested.  Thus, the claims, alone and in combination, recite an abstract idea.  
Next, the only additional elements describe utilizing the modules in a computer-implemented environment to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea.  As noted in MPEP 2106.04(d), the courts have also identified limitations that did not integrate a judicial exception into a practical application, such as, merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). 
Applicant would like to rely on the amended language of “a geographic location . . . of a user device.”  However, the Examiner finds this limitation to represent more computer implementation in that it relies a ubiquitous device to perform an ordinary function.  That is, nearly all devices have a GPS function, and this signal is almost certainly sending data whether a user is even aware or not.  Thus, it is more do-it-with-a-computer language, where these components (devices) are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application.  Furthermore, the device language merely adds computer utilization to a human action of sharing a location.  In other words, the recited claims describe one user notifying others of a location, a human interaction step, aided by the addition of a generic device.  Thus, it shows the abstract idea as being computer implemented.  

Applicant next argues considerations under Step 2B of the analysis.  The Examiner respectfully disagrees with Applicant and concludes that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. 
Applicant first argues, on page 13, of an improvement to the functioning of a crowdsourcing platform, based on no human intervention.  The Examiner disagrees that performing a function automatically is an improvement in computer technology.  Since these components (modules and devices) are performing in their ordinary capacity of gathering data, sharing data, and sending data, no improvement is achieved.  Furthermore, to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f) for more information about mere instructions to apply an exception.  

Applicant’s last argument relating to 35 U.S.C. 101, on page 14, claims an “improvement over prior systems.”  The Examiner respectfully disagrees with Applicant.  In short, first the specification was evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. No such support was provided.   Second, and similar to the reasoning above, the claim does not include components or steps of the invention that would provide an improvement.  Therefore,  upon the examiner concluding the disclosed invention does not improve technology, the burden has shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. As no such evidence was provided, the arguments are not persuasive.

Applicant next argues, on page 14 of Remarks, of patentability of claims over the cited prior art of record.  In view of the amendments made to the claims and a new rejection of claims under 35 U.S.C. 103 within this Office Action, these arguments are not persuasive.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Buhr (US20130254278) details a method for matching users to groups for online communities.  Burris (US20150066901) discloses methods and systems of aggregating information of geographic context regions of social networks based on geographical locations via a network.  Cosgrove (US20110029890) discusses online fundraising.  Holou (US20150095249) details a website platform to locate and engage with international diasporas.  Massarik (US20120317044) discloses a method for creating a competitive marketplace for charities and patrons in an online social networking environment.  Nishikawa (US20170223118) details organizing location based social network communities.  Obradovic (US20190073722) discloses a method for local investment networking.  Todasco (US20170161846) details detecting location data of co-located users having a common interest.  Wu (US20150310567) discloses a method for providing online gifting.  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687